Citation Nr: 0531607	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-01 951	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
1997, for the grant of service connection for a low back 
disability. 

2.  Entitlement to a rating in excess of 60 percent for 
chronic lumbosacral strain, S1 radiculopathy and disc bulging 
L3-L4, L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision, and was remanded in 
October 2003.  At the time of this remand, the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) was on appeal.  In June 2005, the RO 
granted the claim for a TDIU and therefore this issue is no 
longer on appeal.  


FINDINGS OF FACT

1.  The Board denied service connection for a back disability 
in August 1990 and, to date, the Chairman of the Board has 
not ordered reconsideration of that decision.  

2.  After the August 1990 Board decision, a claim to reopen 
the previously-denied claim for service connection for a low 
back disability was received on November 21, 1994 (and no 
earlier). 

3.  No more than severe intervertebral disc syndrome is 
present; no vertebral fracture nor ankylosis of the lumbar 
spine has been shown; there is no evidence that the veteran 
has been frequently hospitalized for his low back disability 
or that his back symptoms have impaired his ability to work 
to the extent that would warrant an extraschedular rating.  


CONCLUSIONS OF LAW

1. The criteria for an effective date of November 21, 1994, 
and no earlier, for the grant of service connection for a low 
back disability, have been met. 38 U.S.C.A. §§ 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.400, 20.1100 (2005). 

2. The criteria for a rating in excess of 60 percent for 
chronic lumbosacral strain, S1 radiculopathy and disc bulging 
L3-L4, L4-L5, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.321, 3.114, 4.14, 4.25, 
4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5292, 5285, 5286, 
5293, 8520 (as in effect prior to September 23, 2002) and 38 
C.F.R. § 4.124a, Diagnostic Code 5243 (as in effect beginning 
September 23, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for earlier effective date

The veteran (such as indicated in an April 2001 written 
statement) seeks an effective date earlier than July 31, 
1997, for the grant of service connection for a low back 
disability.  This issue had previously been characterized as 
entitlement to an earlier effective date for a 40 percent 
rating for chronic lumbosacral strain, S1 radiculopathy and 
disc bulging L3-L4, L4-L5, but since the 40 percent rating 
arose from an initial rating decision, construing it as a 
claim for earlier effective date for the grant of service 
connection is more accurate.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of  receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The veteran has not argued, nor does the evidence show, that 
he filed a claim for service connection for his low back 
disability within one year of separation from active duty in 
August 1965. 

Prior to July 31, 1997 (the date of a written statement on 
which the veteran indicated that he was seeking service 
connection for a low back "injury"), VA had last denied a 
claim for service connection for a low back disability by an 
August 1990 decision.  To date, the Chairman of the Board has 
not ordered reconsideration and it is therefore final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Although the 
veteran apparently attempted to appeal this decision, in May 
1991 the Court found that his appeal was not timely filed. 

The Board has reviewed the claims file to see if a claim to 
reopen was filed prior to July 31, 1997.  On November 21, 
1994, the veteran's (then) representative submitted several 
VA medical record release forms with a letter that asked for 
"consideration of Reopened SC claim."  At that time, the RO 
had not considered any claim for service-connected disability 
other than that of the low back, so this must have been a 
reference to the low back disability.  Moreover, the medical 
record release forms submitted by the representative included 
one for a private physical therapy association, from whom 
records were subsequently received which showed outpatient 
treatment for the veteran's low back.

The claims file contains no other document dated prior to 
November 21, 1994, indicating a wish to reopen the 
previously-denied claim for service connection for a low back 
disability.  Therefore, this is the date of  receipt of 
claim.  Medical records (including those received from the 
private physical therapy association) reflect treatment for a 
low back disability at least prior to November 21, 1994, and 
(as noted in the January 2001 rating decision), a VA 
physician in August 2000 related the low back disability to 
the veteran's active duty.  While the date of entitlement to 
service connection for a low back disability may have 
preceded November 21, 1994, the claim to reopen was filed 
later, and as such, November 21, 1994, is the proper 
effective date for the grant of service connection for a low 
back disability.  



II.  Claim for increased rating

The veteran seeks a rating in excess of 60 percent for 
chronic lumbosacral strain, S1 radiculopathy and disc bulging 
L3-L4, L4-L5.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The relevant rating criteria changed during this appeal 
(which has been pending since February 2001).  The old rating 
criteria can be applied both prior to and after the effective 
date of the new criteria, but the new criteria can not be 
applied prior to their effective date.  If one version is 
more favorable during the period when both are applicable, 
the more favorable version is used.  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOGCPREC. 3-2000 
(April 10, 2000).

The 60 percent rating currently assigned under old Diagnostic 
Code 5293 is the highest rating under that code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  The Board will consider other codes.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

A 100 percent rating is available under the old Diagnostic 
Code 5285, but that criteria relates to vertebral fractures 
and no lumbosacral spine vertebral fracture has been shown in 
this case.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in 
effect prior to September 23, 2002); see also 38 C.F.R. 4.20 
(the use of analogous ratings for conditions not fully 
supported by clinical and laboratory findings is to be 
avoided.)  A 100 percent rating is also available under the 
old Diagnostic Code 5286, but it is not contended nor shown 
that the veteran has complete bony fixation (ankylosis) of 
the spine, either in a favorable or unfavorable angle.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (as in effect prior to 
September 23, 2002). 

Assigning the veteran a separate rating under Diagnostic Code 
5293 and Diagnostic Code 5292 or 5295, moreover, would be 
pyramiding, because Diagnostic Code 5293 compensates for 
limitation of motion.  See VAOGCPREC 9-98 (Aug. 14, 1998).  
Additionally, a higher schedular rating can not be assigned 
under old Diagnostic Codes 5292, 5293, or 5295 pursuant to 
38 C.F.R. §§ 4.40, 4.45, as a maximum schedular rating may 
not be increased by such provisions.  See Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).

The Board has considered rating neurological impairment in 
the lower extremities separately, under 38 C.F.R. § 4.124a 
(these provisions have not changed during  this appeal).  
However, because the Board finds that neither lower extremity 
would warrant more than a 20 percent rating, doing so would 
not be advantageous to the veteran because the current 60 
percent rating under Diagnostic Code 5293 would have to be 
switched to a 40 percent rating under Diagnostic Code 5292 or 
5295.  Otherwise, according to VAOGCPREC 9-98 (Aug. 14, 1998) 
(indicates that Diagnostic Code 5293 also compensates for 
limitation of motion), there would be pyramiding, which is 
prohibited.  See 38 C.F.R. § 4.14.  

A 20 percent rating is warranted for moderate incomplete 
paralysis of the sciatic nerve, and a 10 percent rating for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The September 2001 examiner found that reflexes 
were 1+, sensation in the lower extremities was intact, there 
was no atrophy, and strength in the lower extremities was 
equal.  A February 2003 private examiner reported normal 
coordination, normal symmetrical strength in the veteran's 
low extremities, and an inability to elicit an Achilles' 
reflex .  The February 2005 examiner indicated that there was 
no evidence of abnormal shoe wear and found the veteran's 
straight leg raising to be negative for radiculopathy. The 
veteran had absent sensation in both feet and 3/5 muscle 
strength bilaterally.  The evidence clearly shows no more 
than moderate incomplete paralysis of either sciatic nerve.  
This would warrant no more than a 20 percent rating for each 
lower extremity.  A rating of no more than 40 percent (under 
Diagnostic Codes 5292 or 5295) would have to be assigned with 
them, and the combination of these ratings would be no more 
than 60 percent under the combined ratings table found at 
38 C.F.R. § 4.25.  Thus, the veteran would not benefit by 
switching these ratings. 

Under the new general rating formula for diseases and 
injuries of the spine, a 100 percent rating is assigned when 
there is unfavorable ankylosis of the entire spine (which, as 
discussed above, is not present in this case).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The next lower rating under 
this criteria is 50 percent.  The veteran already is assigned 
a 60 percent rating under old Diagnostic Code 5293.  If this 
rating were switched to 50 percent under a new Diagnostic 
Code, and combined with ratings for any associated objective 
neurological abnormalities per the new NOTE 1, he still would 
not benefit. 38 C.F.R. § 4.124a has not changed and so there 
would be no benefit to the veteran with this rating scheme, 
again in light of 38 C.F.R. § 4.25.

Under the new formula for rating intervertebral disc syndrome 
based on incapacitating episodes, 60 percent is the highest 
schedular rating, so his rating may not be increased under 
that formula.

When a disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
38 C.F.R. § 3.321(b)(1).  The disability at issue is rated at 
60 percent which in itself is recognition of 60 percent 
industrial impairment.  Marked interference with employment, 
moreover, is not shown.  Based on the evidence of record, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Accordingly, a rating in excess of 
60 percent on an extraschedular basis is not warranted.

The preponderance of the evidence is against the claim for an 
increased rating.  As such, the benefit-of-the-doubt doctrine 
is not applicable and the claim is denied.  38 U.S.C.A. § 
5107(b).


III.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO provided the veteran VCAA notice by a May 2004 letter 
which advised him of all four elements required by Pelegrini 
II.  

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in May 2004 and readjudicated his claims 
in a June 2005 rating decision and June 2005 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claims, and 
respond to VA notices.  

Numerous VA and private medical records are in the file and 
the veteran has not indicated that there are any outstanding 
records pertaining to his claims.  He underwent several VA 
examinations between August 2000 and February 2005 (and the 
reports of these examinations have been obtained and 
reviewed).  
  
VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.  

ORDER

An effective date of November 21, 1994, and no earlier, for 
the grant of service connection for a low back disability, is 
granted.

A rating in excess of 60 percent for chronic lumbosacral 
strain, S1 radiculopathy and disc bulging L3-L4, L4-L5, is 
denied.




______________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


